[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISIONON REFERRAL FOR HEARING AND JUDGMENT
On August 1, 1996 this appeal and application for review of statement of condemnation proceedings (#103) dated June 18, 1993 was referred to the undersigned for hearing and judgment.
The parties were heard on Friday, September 27, 1996.
On or about June 4, 1993 the City of New Haven filed with the clerk of CT Page 7987 this court a statement of compensation regarding the taking of property therein legally described. (See appendix A attached hereto. TransportationPlaza Associates v. Powers, 203 Conn. 370 (1987). The subject property is irregular in shape and contains a total area of 55.2 square feet more or less of property along the southeast corner of Whitney Avenue Trumbull Street. The subject property is a partial taking of an asphalt paved parking lot accommodated 142 parking spaces. It has no other improvements other then a shack or shed for an attendant. It is satisfactory for its past use and represents its present highest and best use.
The taking price was $2,500. On July 8, 1994 by order of Judge Mulvey (S.T.R.) sum was paid in full to the William T. Beazley Company, Inc., 101 Whitney, New Haven, Connecticut.
Two appraisers testified, were subjected to cross examination, and their reports marked in evidence (Exhibit A for Amodio and Associates and (Exhibit B) for Nadeau, Perrelli  Associates.
The testimony of Appraiser Amodio and Exhibit A rely on a sales comparison Sales and Analysis Approach and concludes as follows:
Market value before the taking     $367,880
    Market value after the taking       365,300 -------- Damages                              $2,500
The testimony of Appraiser Nadeau and Exhibit B review the Income Approach and concludes as follows:
Market value before the taking     $244,000
    Market value after the taking       236,000 -------- Damages                              $8,000
Testimony presented indicated parking lot gross revenue for the years stated to be follows:
1992         $50,966
1993          53,646
1994          45,079 CT Page 7988
    1995          43,617 -------- $193,308
The average gross receipts approximates $48,300 for the years quoted above.
Testimony further indicated that overhead expenses were fixed at about $27,000, leading to an average years net profit of $21,300 total or of $150.00 per space for 142 now reduced to 141 spaces.
This loss of net revenue for one space at $150 per year added to the $500.00 per year revenue from the telephones removed from the taking area amounts to a loss of net income of $650.00 per year. This telephone revenue was not considered by either appraiser as it was not presented until trial.
    "In assessing the value of . . . property . . . the trier arrives at his own conclusions by weighing the opinions of the appraisers, the claims of the parties, and his own general knowledge of the elements going to establish value, and then employs the most appropriate method of determining valuation. Esposito v. Commissioner of Transportation, 167 Conn. 439, 441, [1974]; Textron, Inc. v. Wood, 167 Conn. 334, 345 [1974]. The trial court has the right to accept so much of the testimony of the experts and the recognized appraisal methods which they employed as he finds applicable; his determination is reviewable only if he misapplies, overlooks, or gives a wrong or improper effect to any test or consideration which it was his duty to regard." Greenfield Development Co. v.  Wood, 172 Conn. 446, 451 (1977); Turgeon v. Turgeon,  190 Conn. 269, 274 (1983).
    "Included in his consideration is the view of the property."  Birnbaum v. Ives, 163 Conn. 12.21 (1976).
The court viewed the property.
The property owner cannot recover as damages both its loss of capital investment and the capitalized value of its projected lost earnings.
The tax assessment value of the property at 100% on October 1, 1991 was stated to be $387,000 or about $2,725 per lot.
The present value of future periodic payments for the loss of $650.00 per year a factor of 10 equals $6,500.00 plus legal interest and appraisal CT Page 7989 fee of 500.00. (Sec. 52-260 (f)).
Judgment may enter accordingly with credit for the $2,500 payment above noted.
John N. Reynolds Judge Trial Referee
                                                          APPENDIX A STATEMENT OF COMPENSATION (A PARTIAL TAKING)
Pursuant to the provisions of Section 48-6 et. seq. of the Connecticut General Statutes, to the provisions of section 45 of the Charter of the City of New Haven, Connecticut and to the provisions of the orders of the Board of Aldermen for the purpose or improving the traffic flow through the southeast corner of the intersection of Trumbull Street and Whitney Avenue, dated March 13, 1991 and signed by the Mayor on April 11, 1991, and reaffirmed on March 15, 1993 and signed by the Mayor on March 25, 1993, the premises hereinafter described are found to be located at the southeast corner of the intersection of Trumbull Street and Whitney Avenue in the Downtown Area and this Statement of Compensation is hereby filed with the Clerk of the Superior Court in the Judicial District in which the property is located.
The premises to be taken comprise a certain piece or parcel of land with all the buildings and other improvements thereon, if any, situated in the Town of New Haven, County of New Haven and State of Connecticut, known as a portion of 70 Trumbull Street and 85 Whitney Avenue, and bounded and described as follows:
A PARTIAL TAKING:
    Beginning at the monument at the southeasterly corner of Whitney Avenue and Trumbull Street, said monument having the coordinates of N 174, 764.54 and E 552, 699.99; Thence:
    Northerly by the southerly street line of Trumbull Street, said the having a bearing of S 62 degrees-55'-30" E, a distance of 10.24 feet to a point on a curve having a radius of 17.00 feet;
    Southeasterly along said curve to its point of tangency with the easterly street line of Whitney Avenue a distance of 19.44 feet; Thence:
Westerly by the easterly street line of Whitney Avenue, said CT Page 7990 street line having a bearing of N 13 degrees-34'-40" E, a distance of 17.87 feet to the point or place of beginning.
Said area being conveyed contains 55.2 square feet more or less.
The Partial Taking consists of the acquisition of 55.2 square feet of property along the southeast corner of Whitney Avenue and Trumbull Street.
Said premises stand of record in the name of WILLIAM T. BEAZLEY COMPANY, INC., a.k.a. THE WILLIAM T. BEAZLEY COMPANY; a.k.a. THE WILLIAM T. BEAZLEY COMPANY, INC. to Taxes and Sewer Use Charges, if any, in favor of the CITY of NEW HAVEN, Water Use Charges, if any, in favor of the SOUTH CENTRAL REGIONAL WATER AUTHORITY; a mortgage in favor of the CONNECTICUT NATIONAL BANK (now known as SHAWMUT BANK) dated December 7, 1989 and recorded in volume 4183 at Page 74 of the New Haven Land Records; this same MORTGAGE modified by instruments dated August 2, 1991 and recorded in volume 4395 on Page 304, and dated October 26, 1992 and recorded in volume 4536 on Page 70 of said Land Records; and a Conditional Assignment of Rents in favor of THE CONNECTICUT NATIONAL BANK (now known as SHAWMUT BANK) dated December 7, 1989 and recorded in Volume 4183 on Page 89 of said Land Records.
                    STATEMENT OF COMPENSATION (A PARTIAL TAKING)
Pursuant to the provisions of Section 48-6 et. seq. of the Connecticut General Statutes, to the provisions of section 45 of the Charter of the City of New Haven, Connecticut and to the provisions of the orders of the Board of Aldermen for the purpose or improving the traffic flow through the southeast corner of the intersection of Trumbull Street and Whitney Avenue, dated March 13, 1991 and signed by the Mayor on April 11, 1991, and reaffirmed on March 15, 1993 and signed by the Mayor on March 25, 1993, the premises hereinafter described are found to be located at the southeast corner of the intersection of Trumbull Street and Whitney Avenue in the Downtown Area and this Statement of Compensation is hereby filed with the Clerk of the Superior Court in the Judicial District in which the property is located.
The premises to be taken comprise a certain piece or parcel of land with all the buildings and other improvements thereon, if any, situated in the Town of New Haven, County of New Haven and State of Connecticut, known as a portion of 70 Trumbull Street and 85 Whitney Avenue, and bounded and described as follows: CT Page 7991
A PARTIAL TAKING:
    Beginning at the monument at the southeasterly corner of Whitney Avenue and Trumbull Street, said monument having the coordinates of N 174, 764.54 and E 552, 699.99; Thence:
    Northerly by the southerly street line of Trumbull Street, said the having a bearing of S 62 degrees-55'-30" E, a distance of 10.24 feet to a point on a curve having a radius of 17.00 feet;
    Southeasterly along said curve to its point of tangency with the easterly street line of Whitney Avenue a distance of 19.44 feet; Thence:
    Westerly by the easterly street line of Whitney Avenue, said street line having a bearing of N 13 degrees-34'-40" E, a distance of 17.87 feet to the point or place of beginning.
Said area being conveyed contains 55.2 square feet more or less.
The Partial Taking consists of the acquisition of 55.2 square feet of property along the southeast corner of Whitney Avenue and Trumbull Street.
Said premises stand of record in the name of WILLIAM T. BEAZLEY COMPANY, INC., a.k.a. THE WILLIAM T. BEAZLEY COMPANY; a.k.a. THE WILLIAM T. BEAZLEY COMPANY, INC. to Taxes and Sewer Use Charges, if any, in favor of the CITY of NEW HAVEN, Water Use Charges, if any, in favor of the SOUTH CENTRAL REGIONAL WATER AUTHORITY; a mortgage in favor of the CONNECTICUT NATIONAL BANK (now known as SHAWMUT BANK) dated December 7, 1989 and recorded in volume 4183 at Page 74 of the New Haven Land Records; this same MORTGAGE modified by instruments dated August 2, 1991 and recorded in volume 4395 on Page 304, and dated October 26, 1992 and recorded in volume 4536 on Page 70 of said Land Records; and a Conditional Assignment of Rents in favor of THE CONNECTICUT NATIONAL BANK (now known as SHAWMUT BANK) dated December 7, 1989 and recorded in Volume 4183 on Page 89 of said Land Records.
                    STATEMENT OF COMPENSATION (A PARTIAL TAKING)
Pursuant to the provisions of Section 48-6 et. seq. of the Connecticut General Statutes, to the provisions of section 45 of the Charter of the City of New Haven, Connecticut and to the provisions of the orders of the Board of Aldermen for the purpose or improving the traffic flow through the southeast corner of the intersection of Trumbull Street CT Page 7992 and Whitney Avenue, dated March 13, 1991 and signed by the Mayor on April 11, 1991, and reaffirmed on March 15, 1993 and signed by the Mayor on March 25, 1993, the premises hereinafter described are found to be located at the southeast corner of the intersection of Trumbull Street and Whitney Avenue in the Downtown Area and this Statement of Compensation is hereby filed with the Clerk of the Superior Court in the Judicial District in which the property is located.
The premises to be taken comprise a certain piece or parcel of land with all the buildings and other improvements thereon, if any, situated in the Town of New Haven, County of New Haven and State of Connecticut, known as a portion of 70 Trumbull Street and 85 Whitney Avenue, and bounded and described as follows:
A PARTIAL TAKING:
    Beginning at the monument at the southeasterly corner of Whitney Avenue and Trumbull Street, said monument having the coordinates of N 174, 764.54 and E 552, 699.99; Thence:
    Northerly by the southerly street line of Trumbull Street, said the having a bearing of S 62 degrees-55'-30" E, a distance of 10.24 feet to a point on a curve having a radius of 17.00 feet;
    Southeasterly along said curve to its point of tangency with the easterly street line of Whitney Avenue a distance of 19.44 feet; Thence:
    Westerly by the easterly street line of Whitney Avenue, said street line having a bearing of N 13 degrees-34'-40" E, a distance of 17.87 feet to the point or place of beginning.
Said area being conveyed contains 55.2 square feet more or less.
The Partial Taking consists of the acquisition of 55.2 square feet of property along the southeast corner of Whitney Avenue and Trumbull Street.
Said premises stand of record in the name of WILLIAM T. BEAZLEY COMPANY, INC., a.k.a. THE WILLIAM T. BEAZLEY COMPANY; a.k.a. THE WILLIAM T. BEAZLEY COMPANY, INC. to Taxes and Sewer Use Charges, if any, in favor of the CITY of NEW HAVEN, Water Use Charges, if any, in favor of the SOUTH CENTRAL REGIONAL WATER AUTHORITY; a mortgage in favor of the CONNECTICUT NATIONAL BANK (now known as SHAWMUT BANK) dated December 7, 1989 and recorded in volume 4183 at Page 74 of the New Haven Land Records; this same MORTGAGE modified by instruments dated August 2, 1991 CT Page 7993 and recorded in volume 4395 on Page 304, and dated October 26, 1992 and recorded in volume 4536 on Page 70 of said Land Records; and a Conditional Assignment of Rents in favor of THE CONNECTICUT NATIONAL BANK (now known as SHAWMUT BANK) dated December 7, 1989 and recorded in Volume 4183 on Page 89 of said Land Records.
                    STATEMENT OF COMPENSATION (A PARTIAL TAKING)
Pursuant to the provisions of Section 48-6 et. seq. of the Connecticut General Statutes, to the provisions of section 45 of the Charter of the City of New Haven, Connecticut and to the provisions of the orders of the Board of Aldermen for the purpose or improving the traffic flow through the southeast corner of the intersection of Trumbull Street and Whitney Avenue, dated March 13, 1991 and signed by the Mayor on April 11, 1991, and reaffirmed on March 15, 1993 and signed by the Mayor on March 25, 1993, the premises hereinafter described are found to be located at the southeast corner of the intersection of Trumbull Street and Whitney Avenue in the Downtown Area and this Statement of Compensation is hereby filed with the Clerk of the Superior Court in the Judicial District in which the property is located.
The premises to be taken comprise a certain piece or parcel of land with all the buildings and other improvements thereon, if any, situated in the Town of New Haven, County of New Haven and State of Connecticut, known as a portion of 70 Trumbull Street and 85 Whitney Avenue, and bounded and described as follows:
A PARTIAL TAKING:
    Beginning at the monument at the southeasterly corner of Whitney Avenue and Trumbull Street, said monument having the coordinates of N 174, 764.54 and E 552, 699.99; Thence:
    Northerly by the southerly street line of Trumbull Street, said the having a bearing of S 62 degrees-55'-30" E, a distance of 10.24 feet to a point on a curve having a radius of 17.00 feet;
    Southeasterly along said curve to its point of tangency with the easterly street line of Whitney Avenue a distance of 19.44 feet; Thence:
    Westerly by the easterly street line of Whitney Avenue, said street line having a bearing of N 13 degrees-34'-40" E, a distance of 17.87 feet to the point or place of beginning. CT Page 7994
Said area being conveyed contains 55.2 square feet more or less.
The Partial Taking consists of the acquisition of 55.2 square feet of property along the southeast corner of Whitney Avenue and Trumbull Street.
Said premises stand of record in the name of WILLIAM T. BEAZLEY COMPANY, INC., a.k.a. THE WILLIAM T. BEAZLEY COMPANY; a.k.a. THE WILLIAM T. BEAZLEY COMPANY, INC. to Taxes and Sewer Use Charges, if any, in favor of the CITY of NEW HAVEN, Water Use Charges, if any, in favor of the SOUTH CENTRAL REGIONAL WATER AUTHORITY; a mortgage in favor of the CONNECTICUT NATIONAL BANK (now known as SHAWMUT BANK) dated December 7, 1989 and recorded in volume 4183 at Page 74 of the New Haven Land Records; this same MORTGAGE modified by instruments dated August 2, 1991 and recorded in volume 4395 on Page 304, and dated October 26, 1992 and recorded in volume 4536 on Page 70 of said Land Records; and a Conditional Assignment of Rents in favor of THE CONNECTICUT NATIONAL BANK (now known as SHAWMUT BANK) dated December 7, 1989 and recorded in Volume 4183 on Page 89 of said Land Records.
                    STATEMENT OF COMPENSATION (A PARTIAL TAKING)
Pursuant to the provisions of Section 48-6 et. seq. of the Connecticut General Statutes, to the provisions of section 45 of the Charter of the City of New Haven, Connecticut and to the provisions of the orders of the Board of Aldermen for the purpose or improving the traffic flow through the southeast corner of the intersection of Trumbull Street and Whitney Avenue, dated March 13, 1991 and signed by the Mayor on April 11, 1991, and reaffirmed on March 15, 1993 and signed by the Mayor on March 25, 1993, the premises hereinafter described are found to be located at the southeast corner of the intersection of Trumbull Street and Whitney Avenue in the Downtown Area and this Statement of Compensation is hereby filed with the Clerk of the Superior Court in the Judicial District in which the property is located.
The premises to be taken comprise a certain piece or parcel of land with all the buildings and other improvements thereon, if any, situated in the Town of New Haven, County of New Haven and State of Connecticut, known as a portion of 70 Trumbull Street and 85 Whitney Avenue, and bounded and described as follows:
A PARTIAL TAKING:
Beginning at the monument at the southeasterly corner of Whitney CT Page 7995 Avenue and Trumbull Street, said monument having the coordinates of N 174, 764.54 and E 552, 699.99; Thence:
    Northerly by the southerly street line of Trumbull Street, said the having a bearing of S 62 degrees-55'-30" E, a distance of 10.24 feet to a point on a curve having a radius of 17.00 feet;
    Southeasterly along said curve to its point of tangency with the easterly street line of Whitney Avenue a distance of 19.44 feet; Thence:
    Westerly by the easterly street line of Whitney Avenue, said street line having a bearing of N 13 degrees-34'-40" E, a distance of 17.87 feet to the point or place of beginning.
Said area being conveyed contains 55.2 square feet more or less.
The Partial Taking consists of the acquisition of 55.2 square feet of property along the southeast corner of Whitney Avenue and Trumbull Street.
Said premises stand of record in the name of WILLIAM T. BEAZLEY COMPANY, INC., a.k.a. THE WILLIAM T. BEAZLEY COMPANY; a.k.a. THE WILLIAM T. BEAZLEY COMPANY, INC. to Taxes and Sewer Use Charges, if any, in favor of the CITY of NEW HAVEN, Water Use Charges, if any, in favor of the SOUTH CENTRAL REGIONAL WATER AUTHORITY; a mortgage in favor of the CONNECTICUT NATIONAL BANK (now known as SHAWMUT BANK) dated December 7, 1989 and recorded in volume 4183 at Page 74 of the New Haven Land Records; this same MORTGAGE modified by instruments dated August 2, 1991 and recorded in volume 4395 on Page 304, and dated October 26, 1992 and recorded in volume 4536 on Page 70 of said Land Records; and a Conditional Assignment of Rents in favor of THE CONNECTICUT NATIONAL BANK (now known as SHAWMUT BANK) dated December 7, 1989 and recorded in Volume 4183 on Page 89 of said Land Records.